      Case 2:11-cr-06074-WFN      ECF No. 134     filed 12/10/20   PageID.514 Page 1 of 2


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 1
                                                                       Dec 10, 2020
 2                                                                         SEAN F. MCAVOY, CLERK

 3
 4                             UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                     No.    2:11-CR-6074-WFN-1
 7                              Plaintiff,
 8          -vs-                                     ORDER REDUCING SENTENCE
 9   EDDIE G. VALENZUELA,
10                              Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. ECF No. 130.
13   Defendant has exhausted his claim with the Bureau of Prisons [BOP]. To justify a reduced
14   sentence, Defendant must demonstrate that "(i) extraordinary and compelling reasons
15   warrant such a reduction; or (ii) the defendant is at least 70 years of age, has served at least
16   30 years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a
17   determination has been made by the Director of the Bureau of Prisons that the defendant is
18   not a danger to the safety of any other person or the community, as provided under section
19   3142(g)." 18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must
20   demonstrate that extraordinary and compelling reasons warrant reduction.
21         Defendant has demonstrated compelling reasons warranting a sentence reduction.
22   Defendant suffers from health issues that increase his risk of serious illness and death if he
23   contracts COVID-19. He has submitted documentation of morbid obesity as well as
24   hypertension. ECF No. 130-5. According to the CDC guidance, he faces an increased
25   chance of serious illness and death if he were to contract COVID-19. Defendant's release
26   date is August 21, 2022. He has served approximately 80% of his original sentence.
27         Defendant is not a danger to the safety of any other person or the community. He was
28   convicted for drug distribution. He has no history of gun possession or violence. Though



     ORDER - 1
       Case 2:11-cr-06074-WFN       ECF No. 134   filed 12/10/20   PageID.515 Page 2 of 2




 1   his past DUI convictions cause concern, the Court concludes he does not present a danger
 2   to the community.        Consequently, the Court concludes that Defendant has presented
 3   compelling reasons for a modification of his sentence. The Court has reviewed the file,
 4   Motion and briefing and is fully informed. Accordingly,
 5              IT IS ORDERED that:
 6              1. Defendant's Motion to Reduce Sentence, filed November 17, 2020, ECF No. 130,
 7   is GRANTED.
 8              2. Defendant's sentence is REDUCED to Time Served, with seven years of
 9   supervised release.
10              3. Defendant's special conditions of supervised release are MODIFIED to include
11   one year of home detention. The complete sentence can be found in the concurrently filed
12   Amended Judgment.
13              The District Court Executive is directed to file this Order and provide copies to
14   counsel AND TO the United States Probation Office.
15              DATED this 10th of December, 2020.
16
17                                                   WM. FREMMING NIELSEN
18   12-09-20                                 SENIOR UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
